Citation Nr: 1740807	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-28 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder to include schizophrenia and posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a vision condition due to service-connected type 2 diabetes mellitus.  

3.  Entitlement to service connection for a psychiatric disorder to include schizophrenia and PTSD.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified at a hearing before the undersigned in June 2017.  

The issue of whether new and material evidence has been received to reopen a claim for service connection for a vision condition due to service-connected type 2 diabetes mellitus and the issue of entitlement to service connection for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An April 1996 rating decision denied the Veteran's claim for service connection for PTSD; he did not appeal the decision or submit new and material evidence within the appeal period.

2.  The evidence received since the April 1996 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The April 1996 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1995).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of that claim.  38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 524 (1996).

The fact that the RO may have determined that new and material evidence was presented, and reopened the claim on that basis, is not binding on the Board's determination of the question of whether new and material evidence has been submitted.  The Board must address the issue initially itself.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The RO denied the Veteran's claim of service connection for PTSD in an April 1996 rating decision, finding that there was no diagnosis of PTSD.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the decision or submit new and material evidence within one year of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (1995).

The evidence received since the April 1996 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2016).  For example, Vet Center records now show diagnoses of PTSD in 2000 and 2001.  This new evidence addresses the reason for the previous denial; that is, that the Veteran did not have a diagnosis of PTSD, and the evidence raises a reasonable possibility of substantiating the claim.  The credibility of this evidence is presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim for service connection for PTSD is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened; to this extent only the claim is granted.  


REMAND

At his June 2017 hearing before the Board the Veteran indicated that he began receiving VA medical treatment in 1971.  The claims file contains VA medical records from 1987 and 1988, and some records from the late 1990's and beyond.  The file does not appear to contain all relevant records.  This was noted at the hearing and the Veteran and his representative were allowed 90 days to try to have the records uploaded to the Veteran's VA benefits file.  This did not happen in the allotted time.  As VA medical records are in constructive possession of the agency and in this case may be relevant to the claims, remand is necessary to obtain them.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran last underwent VA psychiatric examination in April 2011.  At the time it was determined that he did not meet the criteria for a diagnosis of PTSD, and instead was diagnosed with schizophrenia.  The examiner noted that the Veteran denied current re-experiencing, avoidance, or increased arousal symptoms of PTSD.  At his June 2017 hearing the Veteran testified that approximately 3 times per week he thinks about casualties he witnessed in Vietnam.  He also endorsed startling easily or being afraid of what is going to happen.  Given the Veteran's recent testimony, another VA examination is necessary to determine the current psychiatric diagnosis/diagnoses. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide a list containing the names of all health care professionals and/or facilities (private and governmental) where he had been treated for his claimed disabilities.  Specifically request that the Veteran provide information as to the location of his claimed VA psychiatric treatment in 1971.  

After securing the proper authorizations where necessary, the AOJ should make arrangements in order to obtain all the records of treatment from all the sources listed by the Veteran which are not already on file, to include from VA facilities.  The Board is particularly interested in obtaining all records and reports of any hospitalization or psychiatric treatment from 1971 to 1974, and VA eye evaluations conducted subsequent to 2007.  

All information obtained should be made part of the file.  If any requested records are not available, such should be reflected in the record and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.   Schedule the Veteran for a VA psychiatric examination to determine the nature and likely etiology of current psychiatric disorders.  The record must be reviewed by the examiner in conjunction with the examination.  Based on such review of the record and examination of the Veteran, the examiner should respond to the following:

a.  Please identify all psychiatric disorders present during the course of the appeal (since approximately 2009).  The Board notes that PTSD was diagnosed in 2000 and the Veteran also appears to carry a current diagnosis of schizophrenia.   

b.  If PTSD was present during the course of the appeal, please list all stressful events contributing to that diagnosis.

c.  For each psychiatric disorder other than PTSD present during the course of the appeal, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder onset during service or is otherwise related to the Veteran's military service.  

d.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed schizophrenia became manifest during service or within the first post service year.  In this regard comment on the significance, if any, of the insomnia and sleep problems reported on separation examination given that chronic sleep disorder was identified at the 2011 examination as being a current symptom of his schizophrenia.  

The examiner must explain the rationale for all opinions, citing to supporting clinical data and medical references as appropriate.

3.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


